In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 15-1190V
                                   Filed: December 30, 2016
                                        UNPUBLISHED

****************************
ALICIA LUSK,                            *
                                        *
                     Petitioner,        *      Attorneys’ Fees and Costs;
v.                                      *      Special Processing Unit (“SPU”)
                                        *
SECRETARY OF HEALTH                     *
AND HUMAN SERVICES,                     *
                                        *
                     Respondent.        *
                                        *
****************************
Diana Lynn Stadelnikas, Maglio Christopher and Toale, PA, Sarasota, FL, for petitioner.
Adriana Ruth Teitel, U.S. Department of Justice, Washington, DC, for respondent.


                      DECISION ON ATTORNEYS’ FEES AND COSTS1

Dorsey, Chief Special Master:

      On October 13, 2015, petitioner filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the
“Vaccine Act”). Petitioner alleged that she suffered left arm pain that was caused by a
November 1, 2013 influenza (“flu”) vaccination. (ECF No. 1). On September 21, 2016,
the undersigned issued a decision awarding compensation to petitioner based on
respondent’s Proffer. (ECF No. 39).

      On December 6, 2016, petitioner filed a motion for attorneys’ fees and costs.
(ECF No. 45). Petitioner requests attorneys’ fees in the amount of $20,998.30,

1
  Because this unpublished decision contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
attorneys’ costs in the amount of $1,020.06, and petitioner’s out-of-pocket costs in the
amount of $73.90 for a total amount of $22,092.26. Id. at 1-2. In compliance with
General Order #9, petitioner has filed a signed statement indicating petitioner incurred
$73.90 in out-of-pocket expenses. (ECF No. 49).

        On December 21, 2016, respondent filed a response to petitioner’s motion. (ECF
No. 46). Respondent argues that “[n]either the Vaccine Act nor Vaccine Rule 13
contemplates any role for respondent in the resolution of a request by a petitioner for an
award of attorneys’ fees and costs.” Id. at 1. Respondent adds, however, that she “is
satisfied the statutory requirements for an award of attorneys’ fees and costs are met in
this case.” Id. at 2. Respondent “respectfully recommends that the special master
exercise her discretion and determine a reasonable award for attorneys’ fees and
costs.” Id. at 3.

        On December 28, 2016, petitioner filed a reply. (ECF No. 47). Petitioner argues
that “the fees and costs incurred by [p]etitioner are reasonable and should be awarded
without reduction.” Id. at 3.

      The undersigned has reviewed the billing records submitted with petitioner’s
request. In the undersigned’s experience, the request appears reasonable, and the
undersigned finds no cause to reduce the requested hours or rates.

      The Vaccine Act permits an award of reasonable attorneys’ fees and costs.
§ 15(e). Based on the reasonableness of petitioner’s request, the undersigned
GRANTS petitioner’s motion for attorneys’ fees and costs.

        Accordingly, the undersigned awards the total of $22,092.263 as follows:

                A lump sum of $22,018.36, representing reimbursement for
                 attorneys’ fees and costs, in the form of a check payable jointly to
                 petitioner and petitioner’s counsel, Diana Lynn Stadelnikas; and

                A lump sum of $73.90, representing reimbursement for petitioner’s
                 costs, in the form of a check payable to petitioner.




3
 This amount is intended to cover all legal expenses incurred in this matter. This award encompasses all
charges by the attorney against a client, “advanced costs” as well as fees for legal services rendered.
Furthermore, § 15(e)(3) prevents an attorney from charging or collecting fees (including costs) that would
be in addition to the amount awarded herein. See generally Beck v. Sec’y of Health & Human Servs.,
924 F.2d 1029 (Fed. Cir.1991).

                                                    2
        The clerk of the court shall enter judgment in accordance herewith.4

IT IS SO ORDERED.

                                                          s/Nora Beth Dorsey
                                                          Nora Beth Dorsey
                                                          Chief Special Master




4
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.
                                                     3